DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second action NON-FINAL responsive to the amendment filed 7/27/22.
	Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7 line 9, “an inner side surface” should be “the inner side surface”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 19 it is unclear if the claim positively recites the method step of “forming the case bracket through extrusion molding”, or if this is only given as a possible process of forming the case bracket. As such the metes and bounds of the claim cannot clearly be ascertained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,2,7-9,11-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sykes(US9707836) in view of Pizanti et al(US2015/0240908).
Regarding claim 1
With reference to figures 2(reproduced below) and 3, Sykes teaches a roll rod(100) for a vehicle, comprising a front connector(122) connected to a powertrain(see C3 L34-35, “The link arm 120 may be coupled to the powertrain via a connector, such as a bolt 122”), a rod bracket(120) configured to mount the front connector on a front end portion thereof, a case bracket(110) disposed outside the rod bracket, the case bracket being fastened to a vehicle body(through fastener receiving openings 119, see C4 L57-60 “The bracket 110 may comprise one or more fastener receiving portions 119. The fastener receiving portions 119 may be configured for fastening the bracket 110 to the vehicle structure, e.g. sub-frame.”), a stopping rubber(130b) formed at a rear end portion of the rod bracket, the stopping rubber being disposed in an inner space defined by the case bracket(as seen in figure 2), a rear insulator(130a) formed between the rod bracket and the case bracket, the rear insulator being secured to an outer side surface of the rod bracket and an inner side surface of the case bracket, wherein the case bracket comprises a first casing(left side of housing 116 in figure 2) disposed on a left side of the rod bracket while being spaced a predetermined interval apart therefrom, a second casing(right side of housing 116 in figure 2) disposed on a right side of the rod bracket while being spaced a predetermined interval apart therefrom, and a third casing(rear portion of 116) disposed behind the rod bracket while being spaced a predetermined interval apart therefrom. 
	Sykes may not teach that the front connector(122) is, or is connected to, a front insulator which in turn is connected to a powertrain. Pizanti teaches a similar roll rod device, and further teaches the use of a front insulator(3) for attaching the roll rod to a powertrain(see Pizanti para[0037]-[0040]). The insulator serving to damp vibrations transmitted to the roll rod(see para[0035]). It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date to use a front insulator to connect the roll rod of Sykes to the powertrain, as this would provide the known benefit of damping vibrations transmitted from the powertrain, as taught by Pizanti.  

Regarding Claim 2
	Sykes further teaches, wherein the rear insulator comprises a first bridge rubber(left 130a in figure 2) attached to an inner side surface of the first casing and a left surface of the rod bracket, and a second bridge rubber(right 130a in figure 2) attached to an inner side surface of the second casing and a right surface of the rod bracket, as seen in figure 2.

Regarding claim 7
	Sykes teaches a roll rod as applied to claim 2, wherein the first bridge rubber(left 130a in figure 2) comprises a first rod-bonding surface portion(end attached to rod 120) attached to the left surface of the rod bracket and a first case-bonding surface portion(end attached to first casing 116) attached to the inner side surface of the first casing, wherein the first rod-bonding surface portion is disposed a predetermined distance further forwards than the first case-bonding surface portion, and wherein the second bridge rubber comprises: a second rod-bonding surface portion(end attached to rod 120) attached to the right surface of the rod bracket, and a second case-bonding surface portion(end attached to second casing, right portion of 116) attached to an inner side surface of the second casing, the second rod-bonding surface portion being disposed a predetermined distance further forwards than the second case-bonding surface portion(as seen in figure 2 reproduced below). 

Regarding Claim 8
	Sykes teaches a roll rod as applied to claim 2, wherein the case bracket further comprises a first vehicle-body-coupling portion(portion with flange 118a and aperture 119a) protruding from an outer side surface of the first casing to be fastened to a vehicle body, and a second vehicle-body-coupling portion(portion with flange 118b and aperture 119b) protruding from an outer side surface of the second casing to be fastened to the vehicle body (see C4 L57-60 “The bracket 110 may comprise one or more fastener receiving portions 119. The fastener receiving portions 119 may be configured for fastening the bracket 110 to the vehicle structure, e.g. sub-frame.”)

Regarding Claim 9
	Sykes teaches a method of manufacturing and providing a roll rod(100) for a vehicle comprising a front connector(122) connected to a powertrain(see C3 L34-35, “The link arm 120 may be coupled to the powertrain via a connector, such as a bolt 122”), the method comprising forming a rod bracket(120), the rod bracket comprising a front mounting portion(lower right end in figure 2) formed at a front end portion thereof to which the front connector is mounted, forming a case bracket(110), the case bracket comprising a vehicle-body-coupling portion to be fastened to a vehicle body(through fastener receiving openings 119, see C4 L57-60 “The bracket 110 may comprise one or more fastener receiving portions 119. The fastener receiving portions 119 may be configured for fastening the bracket 110 to the vehicle structure, e.g. sub-frame.”), placing the case bracket outside the rod bracket such that a rear end portion of the rod bracket is disposed in an inner space defined by the case bracket(as seen in figure 2), forming a rear insulator(130a) between an outer side surface of the rod bracket and an inner side surface of the case bracket, and forming a stopping rubber(130b) at the rear end portion of the rod bracket disposed in the inner space defined by the case bracket, wherein the case bracket comprises a first casing(left side of housing 116 in figure 2), a second casing(right side of housing 116 in figure 2) and a third casing(rear of housing 116 in figure 2), and wherein when placing the case bracket outside of the rod bracket, the first casing is disposed on a left side of the rod bracket while being spaced a predetermined interval apart therefrom, and the second casing is disposed on a right side of the rod bracket while being spaced a predetermined interval apart therefrom, and the third casing is disposed behind the rod bracket while being spaced a predetermined interval apart therefrom(as seen in figure 2). 
	Sykes may not teach that the front connector(122) is, or is connected to, a front insulator which in turn is connected to a powertrain. Pizanti teaches a similar roll rod device, and further teaches the use of a front insulator(3) for attaching the roll rod to a powertrain(see Pizanti para[0037]-[0040]). The insulator serving to damp vibrations transmitted to the roll rod(see para[0035]). It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date to use a front insulator to connect the roll rod of Sykes to the powertrain, as this would provide the known benefit of damping vibrations transmitted from the powertrain, as taught by Pizanti.  

Regarding claim 11
	Sykes further teaches wherein the rear insulator comprises a first bridge rubber(left 130a in figure 2) and a second bridge rubber(right 130a in figure 2), and wherein when forming the rear insulator, the first bridge rubber is attached to an inner side surface of the first casing and a left surface of the rod bracket, and the second bridge rubber is attached to an inner side surface of the second casing and a right surface of the rod bracket(as seen in figure 2). 

Regarding claim 12
	Sykes further teaches wherein, when forming the case bracket, a first wall(117a) is protrudingly formed at an inner side surface of the first casing, and a second wall(117b) is protrudingly formed at an inner side surface of the second casing. 

Regarding claim 13
	Sykes further teaches wherein, when forming the stopping rubber(130b), a rear surface portion of the stopping rubber is spaced a predetermined interval apart from the third casing(Sykes teaches that the stopping rubber, snubbers 130b, can be coupled to the link arm 120 and spaced from the case bracket 110, “By contrast, the secondary resilient elements 130b may be coupled to only one of the link arm 120 and bracket 110 and initially may not contact the other of the link arm 120 and bracket 110.” C4 L1-4) and a front surface portion of the stopping rubber, i.e. portion attached to rod bracket 120, is spaced a predetermined interval apart from the first wall and the second wall. 

Regarding claim 14
	Sykes further teaches, wherein while forming the stopping rubber, a rear contact portion(i.e. portion positioned opposite the third casing portion) is formed at the rear surface portion of the stopping rubber, and wherein the rear contact portion is disposed behind the rod bracket and is spaced a predetermined interval apart from the third casing. 

Regarding claim 18
	Sykes may not teach that the rear insulator and stopping rubber are formed simultaneously. There are a set number of ways the rear insulator and stopping rubber can be formed, that is forming the rear insulator then the stopping rubber, forming the stopping rubber then the rear insulator, or simultaneously forming the rear insulator and stopping rubber. It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date to form the rear insulator and stopping rubber simultaneously since there are a finite number of identified, predictable solutions to the problem of how to form the rear insulator and stopping rubber, and one of ordinary skill in the art could have tried any of the known potential solutions with a reasonable expectation of success. 

Regarding claim 19
	Sykes further teaching that when forming the case bracket, such as by extrusion molding, a first vehicle coupling portion(portion with flange 118a and aperture 119a) is protrudingly formed at an outer side surface of the first casing of the case bracket to be fastened to the vehicle body, and a second vehicle-body-coupling portion(portion with flange 118b and aperture 119b) is protrudingly formed at an outer side surface of the second casing of the case bracket to be fastened to the vehicle body (see C4 L57-60 “The bracket 110 may comprise one or more fastener receiving portions 119. The fastener receiving portions 119 may be configured for fastening the bracket 110 to the vehicle structure, e.g. sub-frame.”)

Regarding claim 20
	Sykes in view of Pizanti further teaches mounting the front insulator to the front mounting portion when arranged as detailed above with respect to claim 9. 

    PNG
    media_image1.png
    570
    580
    media_image1.png
    Greyscale

Sykes Figure 2. 

Allowable Subject Matter
Claims 3-6 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to claims 3-6 and 15 the prior art does not teach or render obvious a roll rod, or method of manufacturing the same, comprising first and second walls as claimed, with a stopping rubber arranged to have first and second front surface portions, or first and second front contact portions being arranged to either contact the first and second walls, or arranged to be spaced from the side of the rod bracket and behind the respective wall.
With regards to claims 16 and 17 the prior art does not teach or render obvious a method of manufacturing a roll rod comprising a stopping bracket as claimed. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/27/22, with respect to the rejection(s) of claim(s) 1,2,7-9 and 18-20 under 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sykes in view of Pizanti as detailed above.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632